Citation Nr: 0004104	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  98-02 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.  

2.   Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart disability.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for emphysema. 

4.  Entitlement to service connection for nicotine 
dependence, and for emphysema and disabilities of the back 
and heart, as secondary to nicotine dependence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1949 to February 
1953 and from July 1953 to April 1971.  This case comes to 
the Board of Veterans' Appeals (Board) from an October 1997 
RO decision which denied service connection for a back 
disability, a heart disability, emphysema, and nicotine 
dependence; and denied service connection for emphysema and 
disabilities of the back and heart, as secondary to nicotine 
dependence.  

The Board previously denied service connection for emphysema 
in an October 1984 determination, and in an unappealed 
February 1990 decision the RO denied service connection for 
disabilities of the back and heart.  However, when the RO 
adjudicated the case in October 1997, it did not consider the 
issues on the basis of whether new and material evidence had 
been submitted to reopen the claims.  Instead, the RO 
adjudicated the merits of service connection for these 
disabilities.  Even if the RO determined that new and 
material evidence was presented to reopen the claims, such is 
not binding on the Board, and the Board must first decide 
whether evidence has been submitted which is both new and 
material to reopen the claims.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 
(1993) (Board reopening is unlawful when new and material 
evidence has not been submitted).  The claims for service 
connection for nicotine dependence, and for emphysema and 
disabilities of the back and heart, as secondary to nicotine 
dependence, appear to be new claims based on a tobacco 
theory.  Thus, in the present decision the Board will address 
the issues as stated on the previous page.  



FINDINGS OF FACT

1.  In a February 1990 rating decision, the RO denied service 
connection for a back disability, and determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a heart disability; the veteran 
did not appeal the RO determination.  Evidence received since 
the February 1990 determination by the RO is cumulative or 
redundant of evidence previously considered, or the 
additional evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims.

2.  In October 1984, the Board denied the veteran's claim for 
service connection for emphysema.  Evidence received since 
the 1984 Board decision is cumulative or redundant of 
evidence previously considered, or the additional evidence, 
by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.

3.  The veteran has not submitted competent evidence to show 
plausible claims for service connection for nicotine 
dependence, and for service connection for emphysema and 
disabilities of the back and heart, as secondary to nicotine 
dependence.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen claims for service connection for disabilities of the 
back and heart; and the February 1990 RO decision is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1999).

2.  New and material evidence has not been submitted since 
the final October 1984 Board decision to reopen a claim for 
service connection for emphysema.  38 U.S.C.A. §§ 5108, 7104 
(West 1991); 38 C.F.R. § 3.156 (1999).

3.  The veteran's claims, for service connection for nicotine 
dependence, and for service connection for emphysema and 
disabilities of the back and heart, as secondary to nicotine 
dependence, are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from March 1949 to February 
1953 and from July 1953 to April 1971.  Service medical 
records show that on a February 1949 enlistment record a 
physical examination of the musculoskeletal system, 
cardiovascular system, and lungs was negative.  On 
examination for induction purposes in March 1949, the 
veteran's lungs, chest, heart, and spine were normal and a 
chest X-ray study was negative.  His blood pressure reading 
was 130/80.  On examination for discharge purposes in 
February 1953, the veteran's lungs, chest, heart, and spine 
were normal and a chest x-ray study was negative.  His blood 
pressure reading was 130/80.  

On examination for reenlistment purposes in July 1953, the 
veteran's lungs, chest, and spine were normal.  Regarding 
clinical evaluation of the heart, there was a transient, low 
grade, systolic apical murmur, which was functional and 
disappeared with respiration and change of position.  The 
blood pressure reading was 136/84.  On examination for 
discharge/reenlistment purposes in August 1957, the veteran's 
lungs, chest, heart, and spine were normal and a chest X-ray 
study was negative.  His blood pressure reading was 110/70.  

Service medical records in November 1959 indicate that the 
veteran was involved in an automobile accident and was 
hospitalized (in a city hospital then transferred to a base 
hospital) for nearly two weeks with complaints of back pain.  
A lumbar spine contusion was noted, among other injuries, and 
X-rays of the lumbosacral spine were negative.  After he was 
discharged back to duty, the veteran was seen again later 
that month with complaints of a dull ache in the low back 
which increased in severity when sitting for prolonged 
periods of time or lying on his stomach and which was 
relieved by standing or walking around.  The impression was 
lumbar myositis.  In May 1962, the veteran complained of 
continuing rhinorrhea and cough.  An examination revealed 
that his lungs were essentially normal and X-rays of the 
chest were negative.  In January 1963, the veteran was seen 
for persistent upper respiratory infection and cough with 
wheezes in his chest.  He was diagnosed with acute bronchitis 
and common cold.  Periodically, thereafter, the veteran was 
treated for cough.  

On a periodic service examination in January 1966, the 
veteran's lungs, chest, and spine were normal and a chest X-
ray study was negative.  Regarding clinical evaluation of the 
heart, there was an apical systolic murmur, probably 
functional, which changed with exercise and deep breathing.  
The blood pressure reading was 120/82.  

On a March 1969 service medical record, the veteran 
complained of difficulty breathing, cough producing phlegm, 
and some nausea.  An examination revealed that the chest was 
clear to palpation and auscultation.  There was sinus 
tachycardia and a pulse of 120.  Occasional premature 
ventricular contractions were noted.  The impression was that 
this condition was functional dyspnea and probably the murmur 
described earlier in the veteran's records.  Subsequently, 
additional tests were conducted:  a chest X-ray was negative 
and an electrocardiogram (EKG) showed premature ventricular 
contractions but was otherwise essentially normal.  In April 
1969, the veteran complained of dyspnea and a productive 
cough.  An examination revealed that his lungs were clear.  
The diagnosis was upper respiratory infection.  

On examination for military retirement purposes in December 
1970, the veteran's lungs, chest, and spine were normal and a 
chest X-ray study was normal.  Regarding clinical evaluation 
of the heart and vascular system, auscultation revealed a 
grade III/IV late systolic, high-pitched, apical murmur 
without radiation, which disappeared on inspiration and 
change of position.  There was no thrill and no cardiomegaly 
by palpation or percussion.  The blood pressure reading was 
136/86.  On a December 1970 medical history report, the 
veteran stated that his health has been excellent.  The 
service medical records do not reference nicotine dependence 
or the veteran's use of tobacco products.  

In a September 1972 decision, the Board denied the veteran's 
claim for service connection for a heart murmur.  

On a July 1977 VA examination for evaluation of his service-
connected rhinorrhea, the veteran complained, in part, of 
shortness of breath and "erratic" pain in his chest.  

On an April 1984 VA general medical examination, the veteran 
reported that he was told he had emphysema.  He reported that 
one flight of stairs made him dyspneic, that he smoked 20 
cigarettes daily, and that he had some heavy feelings in his 
chest at times.  On examination, his pulse was 80 and his 
blood pressure readings were 130/90 (upright) and 128/88 
(recumbent).  His chest was of normal configuration, and his 
lung fields were clear and resonant throughout.  His heart 
sounds were regular and of fair quality, and a faint systolic 
murmur was heard at the mitral area and transmitted.  The 
diagnoses were rhinorrhea, chronic sinusitis by X-ray, and 
hemorrhoids.  X-rays of the chest revealed healed rib 
fractures and no active disease.  Pulmonary function tests 
revealed that the veteran delivered 85 percent, predicted, of 
vital capacity in one second (FEV 1).  

On an April 1984 VA psychiatric examination, the veteran 
reported that he was disabled, in part from hypertension and 
chronic low back pain.  He reported that he had injured his 
back in a motor vehicle accident in 1959.  

On an April 1984 VA neurological examination, the veteran 
complained of headaches.  He reported that he smoked.  On 
examination of the cranial nerves, the veteran's left pupil 
was bigger than the right pupil.  The examiner stated that he 
did not believe the veteran had any significant neurological 
disease but that he was bothered by the varying pupil sizes.  
He ordered a nuclear brain scan, which showed that the 
immediate and delayed views were normal and that a posterior 
flow study was abnormal.  The flow study results indicated 
that the right neck common and internal carotid artery flow 
was delayed versus the left; that the right neck 
concentration was 25 percent poorer than the left, 
particularly in the region of the internal carotid artery at 
the base of the brain; and that the right middle cerebral 
artery blush along the Sylvian fissure region had 20 to 25 
percent poorer concentration than the left.  The impression 
was that these findings were due to atherosclerotic disease.  

In an October 1984 decision, the Board denied the veteran's 
claims for service connection for emphysema and hypertension.  

In a February 1990 decision, the RO denied service connection 
for a back disability and determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a heart disability.  The veteran did not 
appeal this decision.  

On a July 1990 VA outpatient record, the veteran complained 
of phlegm, among other symptoms.  He admitted to a "twinge" 
in his heart for one week.  He stated that he had a sharp, 
stabbing pain over his left breast that lasted seconds, which 
was not related to exertion or positional change.  He 
reported a history of a heart murmur.  He reported that he 
smoked two packs of cigarettes a day.  An examination 
revealed that the lungs were clear and that there were no 
rubs, gallops, or murmurs.  The diagnosis was acute 
bronchitis.  A subsequent chest x-ray report dated that same 
day revealed a calcific nodular density in the left upper to 
middle lung zone laterally, which probably represented a 
granuloma, and a mild left ventricular configuration with the 
heart.  The impression was no evidence for pneumonia.  

A February 1991 VA EKG was abnormal, revealing an abnormal 
left axis deviation and a septal infarct which could not be 
ruled out.  

A February 1991 VA pulmonary function test report reveals 
that the veteran was a non-smoker.  The interpretation of the 
test was mild obstructive lung defect.  

A March 1991 chest X-ray report from Robert Packer Hospital 
reveals a calcified granuloma in the left mid-lung field 
peripherally, a heart that was not enlarged, normal pulmonary 
vascularity, and lungs that were not significantly 
overinflated.  The impression was old calcified granuloma and 
no acute disease or significant change since at least July 
1990.

In May 1991, the veteran underwent a VA stress test which was 
non-diagnostic due to his inability to continue the test on 
account of severe dyspnea.  

A November 1992 chest X-ray report from Robert Packer 
Hospital reveals no acute disease with no interval change 
from the previous study in March 1991.  

A January 1993 VA outpatient record indicates that the 
veteran was followed up for re-evaluation of mild chronic 
obstructive pulmonary disease (COPD).  He underwent a 
pulmonary function study which showed early obstruction.  
Chest X-rays revealed fibrosis.  The assessment was that most 
findings were consistent with mild COPD.  An EKG conducted at 
that time was abnormal, showing a left ventricular 
hypertrophy with repolarization abnormality and an abnormal 
left axis deviation.   

A February 1993 VA consultation report indicates that the 
veteran was seen in the pulmonary clinic.  His blood pressure 
was 128/90.  He reported that he had smoked three packs of 
cigarettes per day for 30 years and had quit smoking in June 
1990.  He complained of progressive breathing difficulties 
and became short of breath on going up steps.  He denied 
chest pain, productive cough, and fever.  The assessment was 
mild COPD by old pulmonary function tests with progressive 
decline of respiratory function.  Additional tests were 
ordered.

A February 1993 VA chest X-ray report reveals a calcified 
granuloma in the left upper lung, no active infiltrates in 
the lungs, and a heart of normal size.  The impression was 
fibrosis, no active disease, and old calcified granuloma of 
the left upper lung.  

In a September 1993 statement, the veteran requested that his 
claims for service connection for emphysema and disabilities 
of the back and heart be reopened.  He alleged that his 
disabilities were related to his smoking while in the 
military because the military ensured the "cheap" supply of 
various tobacco products.  

An October 1993 VA outpatient record indicates that the 
veteran had mild COPD and did not need chronic follow-up in 
the pulmonary clinic.  The veteran's blood pressure reading 
was 120/90.  

In an October 1993 letter, the RO requested the veteran to 
furnish medical evidence of his conditions to support his 
claims.  

In October 1993, an August 1989 VA outpatient record was 
received, showing that the veteran's blood pressure reading 
was 160/108.  The diagnoses included hypertension.  

In November 1993, the RO deferred a decision on the veteran's 
claims until final rules and regulations pertinent to such 
claims (i.e., claims based on nicotine dependence) were 
promulgated.  

A December 1993 chest X-ray report from Robert Packer 
Hospital reveals that there was no active disease and that 
the lung fields were unchanged from the previous study done 
in November 1992.  The X-ray study showed that a calcified 
granuloma on the left was stable and that no new nodules were 
identified.  

In a December 1993 letter, Michael Rupp, M.D., stated that 
the veteran was referred to him because of an abnormal EKG.  
He indicated that during his evaluation he found no 
significant evidence of myocardial abnormality but that he 
did find evidence of left ventricular hypertrophy, probably 
secondary to hypertensive heart disease.  Dr. Rupp 
recommended control of blood pressure with therapy.  

A November 1994 chest X-ray report from Robert Packer 
Hospital reveals that there was no active disease and no 
interval change since December 1993.  The X-ray study showed 
that cardiac size was within normal limits, that vascularity 
was normal, and that there was no pleural effusion.

A November 1994 VA EKG was abnormal, with sinus bradycardia 
and an abnormal left axis deviation.  

Medical records dated in February 1995 from UHS Hospitals 
show that the veteran was hospitalized with a complaint of 
chest pain.  At the time of admission, his blood pressure was 
134/96 and his pulse was 80.  There were decreased breath 
sounds at the bases, and the heart rhythm was regular.  The 
rest of the examination at admission was essentially 
negative.  During the course of hospitalization, a chest X-
ray was taken, showing a tortuous aorta, heart size in the 
upper limits of normal, and a granuloma in the left upper 
lobe which had not changed since 1984.  A stress test was 
positive.  An EKG was probably normal.  On discharge, a 
cardiac catheterization to delineate coronary anatomy was 
recommended.  

A February 1995 outpatient emergency record from Robert 
Packer Hospital shows that the veteran's chief complaint was 
chest pain.  An examination revealed his pulse was 78 and his 
blood pressure was 128/85.  His heart was at a regular rate 
with no extra sounds or murmurs.  An EKG showed a normal 
sinus rhythm and septal infarct, with maybe minimal, if any, 
change from his previous EKGs.  Chest X-rays were negative.  
The assessment was chest pain that may or may not be cardiac 
in nature, high blood pressure, and COPD.  It was also noted 
that the veteran had an EKG about two weeks previously and 
that he quit smoking about six years previously.  The 
physician stated that the veteran probably needed a cardiac 
catheterization to determine the nature of his coronary 
artery disease.  

A February 1995 VA EKG was abnormal, showing a septal infarct 
among other findings.  

On a February 1995 report, M. O'Reilly, M.D., concluded that 
a stress test was negative and that there was no chest pain 
or ischemic EKG changes during the test.  Dr. O'Reilly stated 
that if the symptoms described by the veteran were cardiac 
then there would have been ischemic damage and residual left 
ventricle dysfunction, which was not present.  He suggested 
the veteran undergo a thallium stress test if a genuine 
suspicion of active coronary disease symptoms persisted.   

A June 1995 chest X-ray report from Robert Packer Hospital 
reveals that the veteran's heart size remained unchanged when 
compared with X-rays as far back as July 1990.  The X-ray 
study showed that a calcified nodule in the left upper lobe 
was unchanged and that no acute infiltrate had developed.  

A June 1995 VA EKG was abnormal.  An outpatient record at 
that time showed the veteran's blood pressure reading was 
118/92.  

A July 1996 VA outpatient record indicates that on a routine 
follow-up visit the veteran's blood pressure reading was 
148/114 (left) and 152/108 (right).  He requested 
prescription refills and had no further complaints.  

An August 1996 VA outpatient record indicates that the 
veteran underwent an EKG which showed an incomplete bundle 
branch block.  He also had a productive cough, and his blood 
pressure reading was 134/80.  The impression was pharyngitis 
(bronchial) and hypertension.  A chest X-ray later that month 
revealed a solitary pulmonary nodule believed to be a 
granuloma, clear lungs, and an unremarkable heart.  

An October 1996 VA outpatient record shows that the veteran's 
blood pressure reading was 124/94.  

In a February 1997 letter, the RO requested the veteran to 
furnish (1) his personal history regarding the use of tobacco 
products, including all dates of use and estimated amounts of 
use for each period of use, and (2) evidence of a medical 
nexus or link between in-service use of tobacco and his 
current disabilities.  The veteran did not respond.  

In March 1997, a September 1982 VA general medical 
examination for purposes of Agent Orange testing was 
received, revealing that the veteran's blood pressure reading 
was 122/88.  His chest was of normal configuration, and the 
lung fields were clear and resonant throughout.  A soft-
blowing systolic murmur was heard in the mitral area; it was 
not transmitted.  A chest X-ray at that time indicated a 
heart of normal size and a nodule in the left upper lobe 
which may represent an old healed granuloma (inflammatory 
disease); otherwise, the lungs were clear and there was no 
evidence of pulmonary edema.

In an October 1997 decision, the RO denied service connection 
for a back disability, a heart disability, emphysema, and 
nicotine dependence; and denied service connection for 
emphysema and disabilities of the back and heart, as 
secondary to nicotine dependence.  

In his January 1998 notice of disagreement, the veteran 
stated that he had a heart murmur which the examining 
physician in the military found but did not record on his 
original discharge report in 1952.  He stated that when he 
re-enlisted in May 1953 his heart murmur was noted.  He 
indicated that he was involved in an automobile accident and 
hospitalized with back problems for a week at a civilian 
hospital before being transferred to a hospital on base, 
eventually returning to active duty full time.  He stated 
that he was hospitalized for a heart attack and that he has 
had trouble breathing due to his emphysema.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including organic heart disease and hypertension), if 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service-
connected condition aggravates a non-service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A.  New and Material Evidence to Reopen Claims for Service 
Connection

In the present case, a claim for service connection for 
emphysema was previously denied by the Board in October 1984.  
A Board decision is final, with the exception that a claim 
may later be reopened by the submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104.  A claim for service 
connection for a back disability and an application to reopen 
a claim for service connection for a heart disability was 
previously denied by the RO in a February 1990 decision.  The 
veteran did not perfect an appeal with regard to this 
decision, and it is considered final, with the exception that 
the claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105.  The question now 
presented is whether new and material evidence has been 
presented, since the 1984 Board decision and the 1990 RO 
decision, which would permit the reopening of the claims.  
Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 
Vet. App. 140 (1991).  "New and material evidence" means 
evidence not previously submitted to VA decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).




1.  Back disability

When the RO denied the veteran's claim for service connection 
for a back disability in February 1990, it considered service 
medical records from the veteran's active military service.  
These records reflected that the veteran was hospitalized 
after a November 1959 automobile accident in which he 
sustained a lumbar contusion.  He was seen later that same 
month for a dull low backache, and the diagnosis at that time 
was lumbar myositis.  Thereafter, there were no complaints or 
diagnoses pertinent to the back in service.  The veteran 
retired from service in April 1971.  Post-service records 
only show a complaint of chronic low back pain on an April 
1984 VA psychiatric examination.  At the time of the February 
1990 RO decision, there was no medical evidence showing that 
the veteran had a back disability that was either incurred in 
or aggravated during service.  

Evidence submitted since the February 1990 RO decision 
includes private and VA medical evidence which does not 
reflect any complaints, treatment, or diagnosis of a back 
disability.  The additional medical evidence is not material 
evidence as it does not show a present back disability and 
(even assuming a current back disability exists) does not 
link a current back disability to service.  The additional 
medical evidence therefore is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156.  

The Board concludes that new and material evidence has not 
been submitted since the February 1990 RO decision which 
denied the veteran's application to reopen a claim for 
service connection for a back disability.  Thus, the claim 
has not been reopened, and the February 1990 RO decision 
remains final.

2.  Heart disability

When the RO denied the application to reopen a claim for 
service connection for a heart disability in February 1990, 
it considered service medical records from the veteran's 
active military service.  These records reflected a 
functional systolic apical murmur and no elevated blood 
pressure readings.  Post-service records do not show medical 
evidence of cardiovascular disability until April 1984, more 
than 10 years after service, when a VA examination report 
reflected an elevated blood pressure reading and a VA brain 
scan at that time showed findings consistent with 
atherosclerotic disease.  A faint systolic murmur was also 
found on an April 1984 VA examination.  At the time of the 
February 1990 RO decision, there was no medical evidence 
showing that the veteran's current heart condition was 
related to service.  

Evidence submitted since the February 1990 RO decision 
includes private and VA medical evidence beginning in 1990, 
many years after service, which reflects complaints of chest 
pain and various diagnoses of hypertension, hypertensive 
heart disease, and coronary artery disease.  Also submitted 
was a September 1982 VA medical examination report reflecting 
a systolic murmur in the mitral area.  The additional medical 
evidence is merely cumulative of medical records considered 
by the RO when it denied the claim in February 1990; such is 
not new evidence.  Vargas-Gonzalez v. West, 12 Vet. App. 321 
(1999).  The additional medical evidence also is not material 
evidence as it does not link a current heart condition to 
service, and is therefore not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  

Since the 1990 RO decision, the veteran has again asserted 
that his heart disability was attributable to service.  This 
assertion is not new as it is cumulative or redundant of his 
statements which were of record at the time of the prior 
final denial of the claim.  Reid v. Derwinski, 2 Vet. App. 
312 (1992).  Moreover, as a layman, he has no competence to 
give a medical opinion on the diagnosis or etiology of a 
condition, and his statements on such matters are not 
material evidence to reopen the claim.  38 C.F.R. § 3.156; 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board concludes that new and material evidence has not 
been submitted since the February 1990 RO decision which 
denied the veteran's application to reopen a claim for 
service connection for a heart disability.  Thus, the claim 
has not been reopened, and the February 1990 RO decision 
remains final.

3.  Emphysema

When the Board denied the veteran's claim for service 
connection for emphysema in October 1984, it considered 
service medical records from the veteran's active military 
service.  These records reflected numerous respiratory 
complaints; various diagnoses of acute bronchitis, common 
cold, and upper respiratory infection; and chest X-rays that 
were all negative.  Post-service medical evidence consisting 
of VA examination reports in 1977 and 1984 do not show any 
lung defects.  At the time of the October 1984 Board 
decision, there was no medical evidence showing that the 
veteran had emphysema or that any such condition was related 
to service.  

Evidence submitted since the October 1984 Board decision 
includes VA and private medical evidence beginning in 1990, 
many years after service, which reflects a finding by X-ray 
of a calcific nodular density in the left upper lung 
representing a granuloma, findings of a mild obstructive lung 
defect diagnosed as COPD, and fibrosis by X-ray.  Also 
submitted was a September 1982 VA general medical examination 
report which shows a finding by chest X-ray of a nodule in 
the left upper lobe possibly representing an old healed 
granuloma (inflammatory disease).  Some of the additional 
medical evidence is cumulative or redundant, but some of it 
is new in that it suggests possible current emphysema.  
Emphysema has not been precisely diagnosed, although the 
recent diagnosis of COPD suggests possible emphysema.  
However, the additional medical evidence is not material as 
it does not relate any current emphysema to the veteran's 
military service, and therefore the additional medical 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156.  

Since the 1984 Board decision, the veteran has again asserted 
that he has emphysema related to service.  This assertion is 
not new as it is cumulative or redundant of his statements 
which were of record at the time of the prior final denial of 
the claim.  Reid, supra.  Moreover, as a layman, he has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition, and his statements on such matters 
are not material evidence to reopen the claim.  38 C.F.R. § 
3.156; Espiritu, supra.

The Board concludes that new and material evidence has not 
been submitted since the October 1984 Board decision which 
denied the veteran's claim for service connection for 
emphysema.  Thus, the claim has not been reopened.

B.  Tobacco Claims

The veteran also claims service connection for nicotine 
dependence, and for emphysema and disabilities of the back 
and heart, as secondary to nicotine dependence.  

Service connection for a disability, on the basis that it 
resulted from a disease or injury attributable to tobacco 
products during service, is prohibited as to claims filed 
after June 9, 1998, but the veteran's tobacco claims were 
filed before then, and thus consideration may be given to his 
claims under prior law which permitted service connection 
when nicotine addiction, leading to disability, began in 
service.  See 38 U.S.C.A. § 1103; VAOPGCPREC 19-97.

The veteran's claims for service connection for disabilities 
based on tobacco use present the threshold question of 
whether he has met his initial burden of submitting evidence 
to show his claims are well grounded, meaning plausible.  If 
he has not done so, there is no VA duty to assist him in 
developing his claims, and they must be denied.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 (1990).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).  In the case of a claim for secondary 
service connection, there must be medical evidence of a nexus 
between an established service-connected condition and the 
claimed disability.  Libertine v. Brown, 9 Vet. App. 521 
(1996).

In this case, the service medical records do not show 
evidence of nicotine dependence or even the veteran's use of 
tobacco products.  Post-service medical evidence reflects 
that in April 1984 the veteran smoked 20 cigarettes daily.  
In July 1990, the veteran reported to the VA that he had 
smoked two packs of cigarettes daily.  In February 1993, the 
veteran reported to the VA that he had quit smoking in June 
1990 and that prior to that he had smoked three packs of 
cigarettes daily for 30 years.  In February 1997, the RO 
requested information from the veteran regarding the history 
of his use of tobacco products, but he never responded.  The 
conditions alleged to be due to nicotine dependence, 
emphysema and disabilities of the back and heart, are first 
shown many years after service, if at all, and there is no 
medical evidence to link them to nicotine dependence, let 
alone alleged nicotine dependence in service.  

The veteran's tobacco claims are not well grounded since he 
has submitted no medical evidence that, even assuming he 
smoked in service, he developed a chronic addiction to 
nicotine during service.  Moreover, even assuming that he 
smoked in service and that he has current lung, heart, and 
back conditions associated with smoking (although such has 
not been shown), the claims for service connection are not 
well grounded because there is no medical evidence linking 
the conditions to smoking during service as opposed to many 
years of smoking after service.  Davis v. West, 13 Vet.App. 
178 (1999).  Statements by the veteran on such matters do not 
constitute competent medical evidence, since, as a layman, he 
has no competence to give a medical opinion on diagnosis or 
etiology of a disorder.  Grottveit v. Brown, 5 Vet. App. 91 
(1993). 

For these reasons, the service connection claims based on the 
tobacco theory must be denied as not well grounded.  
38 U.S.C.A. § 5107(a); Caluza, supra.






ORDER

The application to reopen a claim for service connection for 
a back disability is denied.

The application to reopen a claim for service connection for 
a heart disability is denied.

The application to reopen a claim for service connection for 
emphysema is denied.

Service connection for nicotine dependence, and for emphysema 
and disabilities of the back and heart, as secondary to 
nicotine dependence, is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

